 Case 1:21-cv-03339-SCJ-AJB Document 2 Filed 08/26/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

CAROLYN WRIGHT,

     Plaintiff,

v.                                        CIVIL ACTION FILE

                                          No. 1:21-cv-03339-SCJ-AJB
MACY’S RETAIL HOLDING, INC.,

     Defendant.

                                    ORDER

        This matter is currently before the Court on Plaintiff Carolyn Wright’s

application to proceed in forma pauperis (“IFP”). [Doc. 1]. After reviewing the

IFP application, the Court concludes that more information is needed to make an

informed decision regarding Plaintiff’s indigent status.    Plaintiff is therefore

ORDERED to either file an amended IFP application within twenty-one (21) days

or to pay the filing fee.

I.      Introduction

        On August 16, 2021, Plaintiff, who is proceeding pro se and using the

Court’s Complaint for Employment Discrimination, submitted a civil action under

the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.,

(“Title VII”), the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq.
 Case 1:21-cv-03339-SCJ-AJB Document 2 Filed 08/26/21 Page 2 of 5




(“ADEA”), and for a loss of wages, against Defendant Macy’s Retail Holdings, Inc.

[Doc. 1-1 at 1-3]. Plaintiff alleges that she worked under conditions different from

similarly situated employees, suffered harassment, was retaliated against, and was

terminated from her employment because she is black, because of her age, and

because she opposed a practice she believed violated federal anti-discrimination

laws.     [Id. at 6]. Plaintiff alleges that the discriminatory acts complained of

occurred between February and January 2020. [Id. at 4].

        Also on August 16, 2021, Plaintiff filed an affidavit to proceed IFP.

[Doc. 1]. The Court first reviews Plaintiff’s IFP application.

II.     In Forma Pauperis

        The Court “may authorize the commencement . . . of any suit, action, or

proceeding . . . without payment of fees and costs or security therefor, by a person

who submits an affidavit that includes a statement of all assets such prisoner

possesses that the person is unable to pay such fees or give security therefor.”

28 U.S.C. § 1915(a). This section is intended to provide indigent litigants with

meaningful access to courts.       Adkins v. E.I. duPont de Nemours & Co.,

335 U.S. 331, 342-43 (1948); Neitzke v. Williams, 490 U.S. 319, 324 (1989); see

also Attwood v. Singletary, 105 F.3d 610, 612 (11th Cir. 1997) (Section 1915 is



                                       2
 Case 1:21-cv-03339-SCJ-AJB Document 2 Filed 08/26/21 Page 3 of 5




designed to ensure “that indigent persons will have equal access to the judicial

system.”).

      Thus, § 1915 authorizes suits without the prepayment of fees and costs for

indigent plaintiffs. Denton v. Hernandez, 504 U.S. 25, 27 (1992). It bears

emphasizing that § 1915 creates no absolute right to proceed in civil actions without

payment of costs. Instead, the statute conveys only a privilege to proceed to those

litigants unable to pay costs without undue hardship. Startti v. United States,

415 F.2d 1115, 1116 (5th Cir. 1969). Moreover, while the privilege of proceeding

IFP does not require a litigant to demonstrate absolute destitution, it is also clear

that “something more than mere statement and an affidavit that a man is ‘poor’

should be required before a claimant is allowed to proceed in forma pauperis.”

Levy v. Federated Dept. Stores, 607 F. Supp. 32, 34 (S.D. Fla. 1984); see also

Evensky v. Wright, 45 F.R.D. 506, 507-08 (N.D. Miss. 1968). The affidavit

required by the statute must show an inability to prepay fees and costs without

foregoing the basic necessities of life. Adkins v. E.I. DuPont de Nemours & Co.,

335 U.S. 331, 339 (1948); Zuan v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980).




                                       3
 Case 1:21-cv-03339-SCJ-AJB Document 2 Filed 08/26/21 Page 4 of 5




      Plaintiff indicates that she has had no income over the last 12 months, has

$5,000 cash on hand, $5,200 in two checking accounts, and owns a home worth

$70,000. [Doc. 1 at 1-3].

      Plaintiff identifies the following expenses. [Id. at 4-5]. She states that each

month she pays $1,100 in mortgage payments, $60 for utilities, $6,000 for home

maintenance, $400 for food, $50 for clothing, $75 for laundry, $38 for medical and

dental expenses, $30 for transportation, $20 for recreation, $70 for homeowner’s

insurance ($850 annually), $1,100 for life insurance, $38 for health insurance,

$1,500 for dental insurance, and $500 for property taxes. [Id. at 5]. Plaintiff claims

that her totally monthly expenses are $13,203.

      Plaintiff’s application to proceed IFP and her affidavit in support thereof are

inadequate as presented to the Court, because it appears that she has failed to

properly answer a number of questions in the affidavit. First, Plaintiff states that

neither she nor her husband have had any income over the last twelve months.

[Id. at 1-2]. Even the most destitute person in the United States has some income,

even if it is from child support, gifts, public assistance or begging. Second,

Plaintiff’s lack of income is all the more notable because of the number and amount

of expenses she identifies. For example, Plaintiff states that on average each month

she spends $6,000 on home maintenance, which would total over $70,000 each

                                        4
Case 1:21-cv-03339-SCJ-AJB Document 2 Filed 08/26/21 Page 5 of 5
